 In the MatterofSOUTHERNCALIFORNIA GAS COMPANYandPACIFIOGAS WORKERS UNION, INDEPENDENTIn the Matted; of SOUTHERN CALIFORNIA GAS COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE,LOCAL 152, C. I. O.Cases Nos. R-791 and R-2792.-Decided September 8, 1941Jurisdiction:gas utility.Investigation and Certification of Representatives:existenceof question: stip-ulated;electionnecessary.Unit Appropriate for Collective Bargaining:all employees of the Company initsSouthernDivision, including probationaryemployees and excluding tem-porary employees,gang foremen,and other supervisoryemployees.Mr. LeRoy M. EdwardsandMr. T. J. Reynolds,of Los Angeles,Calif., byMr. T. J. Reynolds,for the Company.Mr. H. R. McKee,of Los Angeles, Calif., for the Gas Workers.Gallagher and Wirin,byMr. Leo Gallagher,of Los Angeles, Calif.,for the U. W. O. C.Mr. Ben Law,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 12, 1941, and June 16, 1941, iespectively, Pacific Gas Work-ers Union, Independent, herein called the Gas Workers, and UtilityWorkers Organizing Committee, Local 152, C. I. 0., herein called theU. W. O. C., each filed a petition with the Regional Director for theTwenty-first Region (Los Angeles, California) alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Southern California Gas Company, Los Angeles, Cali-fornia, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJune 25, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Article III, Section 10 (c) (2) of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,35 N. L. R. B., No. 54.263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsolidated the cases and, pursuant to Section 9 (c) of the Act andArticle III, Section 3 of said Rules and Regulations, ordered an inves-tigation in each case and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.On July 10, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Gas Workers,and the U. W. O. C. Pursuant to notice, a hearing was held on July22, 1941, at Los Angeles, California, before James A. Cobey, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, the Gas Workers, and the U. W. O. C. were represented by coun-sel and participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.At the close of the hearingthe Company moved to dismiss the proceeding, claiming, in substance,that the Board is without jurisdiction and that neither of the unitssought by the petitioners is appropriate.The Trial Examiner re-served ruling thereon for the Board.For reasons hereinafter appear-ing, the motion is denied.During the hearing the Trial Examinermade rulings on other motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed. The rulings,arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAt the hearing in the instant proceeding the records in two earliercases involving the Company 1 were, by agreement, introduced, in evi-dence in so far as they bear upon the questions of the Board's jurisdic-tion and the appropriate unit or units.No other evidence concerningthe operations of the Company in so far as they bear on the Board'sjurisdiction was introduced. In the earlier cases the Board found andit here finds that :The Company is engaged principally in the business of purchasing,transporting, selling, and distributing natural gas for light, heat, andpower purposes in the central and southern portions of California. Itis also engaged to a minor extent in manufacturing, transporting, sell-ing, and distributing manufactured gas. It purchases and sells butanefor the purposes of light, heat, and power.As an incident to its prin-cipal business, the Company sells gas appliances at retail.1Matter of Southern California Gas CompanyandUtilityWorkers Organizing Committee,Local No.132,10 N. L.R. B. 1123; andMatter of Southern Californta Gas CompanyandUtilityWorkers Organizing Committee,Local 114,C. I.0., 31 N.L. R. B. 461. SOUTHERN CALIFORNIA GAS COMPANY265The chief raw material purchased by the Company is natural gas,all of which is purchased in the State of California. In addition, itspurchases of raw materials include pipes, meters, regulators, pumps,compressors, valves, bolts, nuts, repair parts, tools, and similar mate-rials.Of these raw materials, during 1937, amounts in the value of$1,214,822.63 were purchased outside the State of California.This wassomewhat less than 10 per cent of the total purchases of raw materials,including natural gas; and, omitting the value of the natural gas pur-chased during that year, constituted approximately one-third of thetotal of all other raw materials purchased by the Company.All of thematerials sold by the Company were sold within the State ofCalifornia.The Board found, in substance, in the earlier cases, and it herefinds, that the Company supplies gas to major industrial firms insouthern California and to a number of instrumentalities of interstatecommerce, and that a stoppage of the operations of the Companywould have a close, intimate, and substantial effect upon interstateand foreign commerce.2II.THE ORGANIZATIONS INVOLVEDPacific Gas Workers Union, Independent, is an unaffiliated labororganization, admitting to membership employees of the Company.UtilityWorkers Organizing Committee, Local 152, is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONAt the hearing the, parties stipulated that a question concerningthe representation of employees of the Company in its SouthernDivision exists in that the Company is confrontedwithconflictingclaims by the Gas Workers and theU. W. O. C.for exclusive recog-nition within the unit that each contends is appropriate and thatthe Company is unwilling to grant such recognition until the Boardhas determined the appropriate unit and certified the representativethereof.-There was introduced in evidence a report prepared by the Re-gional Director showing that the Gas Workers andthe U. W. O. C.2Cf.Consolidated Edison Co.v.NationalLaborRelations Board,305U. S. 197,affirm-ing as modified Consolidated Edison Company v NationalLaborRelations Board,95 F.(2d) 390,entorcingMatter ofConsolidated Edison Company,et al , 4 N. L R. B 71 ;National Labor Relations Board v. PacificGas and ElectricCo, 118 F. (2d) 780,enforcingas modifiedMatterofPacific Gas and Electric CompanyandUnited Electrical & RadioWorkers of America,13 N. L IT.B. 268,rehearingdenied May 13, 1941;SouthernColo-rado Power Co. v. NationalLabor RelationsBoard,111F. (2d) 539, enforcingMatter ofSouthern ColoradoPower Co.,aCorporation,and H.H. Stewart and I. L. Watkins,Individuals,13 N L. R. B 699. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach represents a substantial number of the employees within theunit which each contends is appropriate.8We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the,several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company divides its operations into eight geographical divi-sions.These are known as the Central, Northern, Southern, Eastern,San Joaquin Valley, Avenal, Newhall, and Kern divisions.The U. W. 0. C. contends that all employees in the Southern Divi-sion,excluding temporary, probationary, and supervisory employees,constitute an appropriate unit.The Gas Workers claims that allsalaried production workers employed in the street department ofthe Southern Division located at Compton, California, excludingthose engaged in a supervisory capacity with the right to hire ordischarge, constitute an appropriate unit.The Company urges thatall its divisions operate as a single integrated system and contends thatall its employees, exclusive of supervisory employees, constitute asingle appropriate unit.In earlier cases involving the Company we' have found that em-ployees in the Central Division and employees in the Van Nuys dis-trict of the Northern Division constitute separate appropriate units.4Self-organization among the employees of the Company has, ingeneral, not crossed divisionlines.Under all the circumstances, weare of the opinion that a unit composed of employees within theSouthern Division is appropriate.As appears from their respective claims, the U. W. 0. C. seeks adivision-wide unit, while the Gas Workers urges a unit confined tothe street department at Compton in the Southern Division.The8 The Regional Director's report shows that 50 employees whose names appear onthe Company's pay roll of April 30, 1941, and who are within the unit the Gas Workerscontends is appropriate,have signed application cards for membership in the Gas WorkersIt also shows that 82 employees whose names appear on the pay roll of April 30, 1941,and who are within the unit the U.W. O. C. contends is appropriate,have signed applica-tion cards for membershipin U. W. O. C. Asof June 30,1941, there were 105 employeesin the unit sought by the Gas Workers and 253 in the unit soughtby the U. W. O. C.'See cases cited in footnote1, supra. SOUTHERN CALIFORNIA GAS COMPANY267Company classifies its employees in the Southern Division into com-mercial, sales, and operating groups.The commercial group engagesin accounting, billing, meter reading, and incidental operation ofthe commercial offices.The sales group is engaged in selling equip-ment and appliances.The operating group is subdivided into thestreet department, which is engaged in the maintenance and con-struction of pipe lines, the customer service department, which turnsgas on and off and adjusts appliances, and the miscellaneous depart-ment, which is engaged in storeroom and building management andgas measurement.As of June 30, 1941, there were 46 regular, non-supervisory employees in the commercial group and 19 in the salesgroup.Of the 188 regular employees, exclusive of supervisors otherthan gang foremen, in the operating group on June 30, 1941, 110were in the street department, 54 were in the customer servicedepartment, and 24 were in the miscellaneous department.The Gas Workers contends that employees in the street departmentatCompton 6 constitute an appropriate unit because , their workdiffers from that in all other departments. In the previous casesinvolving the Company we have found wider units to be appropriate.6In the first of those cases the Gas Workers urged that a system-wideunit covering all classifications of the Company's non-supervisoryemployees was appropriate.Under the circumstances, we are of theopinion that the process of collective bargaining would be impededrather than aided by establishment of the unit here sought by theGas Workers.The claims of the parties raise several questions concerning theinclusion in the appropriate unit of certain specific classifications ofemployees.These questions are considered below.Probationary and temporary employees.=TheCompany employsthree general classifications of employees, namely, regular, proba-tionary, and temporary. Regular employees are both clerical and"physical" workers.They are paid on a monthly salary basis. Pro-bationary employees are prospective regular employees serving a pro-bationary term of 6 months Temporary employees are those hiredfor some particular job, usually construction, for which extra helpis needed.The Company, when hiring a temporary employee, doesnot intend to keep him in its employment beyond the period requiredfor completion of the particular job.The Gas Workers and theU. W. O. C. wish to exclude probationary and temporary employees6Almost all the employees in the street department work in Compton or are assignedto Compton and work out of Compton. There is, however,a gang of 5 employees workingat Redondo,about 15 miles from ComptonThe Gas workers requests that the Redondogang be excluded from a unit composed of other employees in the street department becausethe Redondo gang members would find it inconvenient to attend union meetings at Compton.6 See cases cited in footnote 1,supra 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the appropriate unit.The Company expressed no choice withrespect to the proposed exclusions.The problems of temporary em-ployees are fundamentally different from those of regularemployees.We shall therefore exclude them.,Probationary employees, however,become permanent employees upon the successful conclusion of theirtrial period.Since their interests are closely allied to those of regu-lar employees, we shall include them in the unit.'Gang Foreman-TheCompany and the U. W. O. C. request thatgang foreman be excluded from the appropriate unit on the groundthat they are supervisory employees.The Gas Workers asserts thatthe gang foremen are not supervisory employees with the power to hireand discharge and that they should be included in the unit.As ofJune 30, 1941, 22 gang foreman were employed in the street depart-mentof the Southern Division.Each gang foreman "heads up" acrew composed of a fitter-welder and from two to four helpers. Inthe ordinary course of operations, the general foreman of the streetdepartment assigns a gang foreman and his crew to a particular job.The gang foreman is responsible for the performance of the work.He engages in physical work with his gang.His salary is somewhathigher than that of the workmen under him. All hiring and dis-,charging in the street department is subject to the approval of thepersonnel department.The personnel department, however, regu-larly receives and often acts upon the recommendations of the gangforemen with respect to discharges of regular employees." In the-case ofhirings, the recommendations of the gangforemen are re-ceived and sometimes acted upon.However, their recommendationsare not given more 'weight than those of various outside hiringagencies.Generally,gangforemen do not select theemployeesunder them.The Gas Workers admits and the U. W. O. C. does notadmit gang foremen to membership. In the earlier cases involvingthe Company we have excluded gang foremen."On the basis of allthe evidence we believe that the interests of the gangforemen aremore closely related to those of other supervisory employees thanto those of the men with whom they work. Accordingly, we shallexclude gang foremen from the appropriate unit.T In Matter of Southern California Gas Company,cited in footnote 1,supra,the Boardexcluded probationary employees from the appropriate unit.We have considered the ques-tion anew and have reached a contrary view9 The gang foreman makes his recommendations and the reasons for discharges to thegeneral foreman, who either approves or disapproves.If he approves of the dischargethe gang foreman so notifies the employee concerned.The employee may appeal within5 days.Apparently the appeal is reviewed by the personnel department, though this isnot entirely clear from the record.About 50 per cent of the men recommended for dis-charge during the past 2 years by gang foremen, and who appealed,have been upheld intheir appeal.9 See cases cited in footnote 1,supra. SOUTHERN CALIFORNIA GAS COMPANY269.We find that all employees of the Company in its Southern Divi-sion, including probationary employees and excluding temporary,employees, gang foremen, and other supervisory employees, constitute.aunit appropriate for the purposes of collective bargaining.Wefurther find that said unit will insure to employees of the Company-the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Follow-ing our usual practice, we shall direct that all employees in theappropriate unit whose names appear on the Company's pay rollfor the period immediately preceding the date of this Direction ofElection, subject to such limitations and additions as are hereinafterset forth in the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Southern California Gas Company, LosAngeles, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company in its Southern Division, in-cluding probationary employees, and excluding temporary employees,gang foremen, and other supervisory employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Southern California Gas Company, Los Angeles, Cali-fornia, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion of Election, under the direction and supervision of the RegionalDirector for the Twenty-first Region,'acting in this matter as agent 270DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the National Labor Relatipns Board, and subject to Article III,Section 9, of said Rules and Regulations, among all employees of theCompany in its Southern Division who were employed, during. thepay-roll period next preceding the date of this Direction of Election,including probationary employees and employees who did not workduring said pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding temporary employees, gang fore-men and other supervisory employees, and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Pacific Gas Workers Union, Independent, or byUtilityWorkers Organizing Committee, Local 152, C. I. 0., for thepurposes of collective bargaining, or by neither.